DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  a period “.” appears between the words “signals” and “in” in line 3 of the claim. The period “.” appears to be a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the median value" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Note that while claims 3 and 6 recite “a median value,” claim 8 depends directly from claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Noel, US 8,430,641, in view of Bourell, Jr. et al., US 8,047,805.

In regard to claim 1,
Noel discloses a sump pump system comprising: a plurality of sump pumps (primary pump 26, secondary pump 34, and backup pump 42) adapted to be disposed within a crock (see fig. 1, pumps 26, 34, and 42 disposed below floor level); a plurality of water level sensors (switches 18, 20, 22, and 24 connected to float 86), the float adapted to be disposed within the crock, each of the plurality of water level sensors generating water level signals; and a plurality of electric circuits (as shown in figs. 2A-2D), wherein each of the plurality of water level sensors is connected to each of the plurality of electric circuits (e.g., switch 18 is connected to the circuit of fig. 2A and switch 20 is connected to the circuit of fig. 2B), and wherein each of the plurality of electric circuits is connected to operate some or all of the plurality of sump pumps in response to the water level signals (e.g., the circuit of fig. 2A operates motor 28 of primary pump 26 and the circuit of fig. 2C operates the motors 28 and 36 of pumps 26 and 34). 
Noel differs from the claimed invention in that the water level sensors, though including float 86 disposed within the crock, includes switch mechanisms 18-24 that extend beyond the crock so may not be reasonably interpreted as “adapted to be disposed within the crock,” and 
However, Bourell teaches a sump pump control with fluid probes 144, 146, and 148 completely positioned within a sump or crock (see fig. 1), and a control system 100 that includes electronic components 122 to use the information from the probes to make decisions regarding the activation and deactivation of a sump pump. The substitution of sensors adapted to be disposed completely within the crock for those that include elements that protrude out of the crock, and the substitution of electronic controllers for electrical circuits, would both be obvious in light of the teaching of Bourell, as a matter of substitution of one known element for another to yield the predictable result of translating water level into actuation of a sump pump. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 408 (2007): “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result."

In regard to claim 2,
Each of the electric circuits (figs. 2A-2D) of Noel may be substituted with an electronic controller 100 as taught by Bourell that includes a microprocessor 127, such that in combination, each of the plurality of electronic controllers is a microprocessor 127. 

In regard to claim 8,
Each control circuit 2A-2D of Noel excludes at least one of the water level sensors. The circuits of figs. 2B and 2D exclude water level sensors that were triggered at levels below a median value of the present water level. Note this rejection may be overcome by clarifying the 

In regard to claim 9, 
The plurality of electric circuits 2A-2D of Noel (substituted with electronic controllers in the combination with Bourell) is connected to operate some or all of the plurality of sump pumps in response to the water level signals in response to the water level signals. Namely, each circuit 2A-2D operates one or more pump motors 28, 36, 44 in response to float 86 activating switches 18, 20, or 22.

In regard to claim 10,
The plurality of electric circuits 2A-2D of Noel (substituted with electronic controllers in the combination with Bourell) s is connected to operate some or all of the plurality of sump pumps sequentially in a same order for each high water event, namely first pump motor 28 is turned on as switch 18 is activated, then motor 36 is also turned on as switch 20 is activated, then motor 44 is turned on as switch 22 is activated. 

Allowable Subject Matter
Claims 3-7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Irwin et al., US 2012/0251333, teaches an autonomous sump pump system with sensors disposed within a sump pit and an externally located microcontroller.
Burdi et al., US 7,373,817, teaches a solid state fluid level sensor and system for sensing liquid level in a bilge.
Ozaki et al., US 7,373,208 teaches the use of two controller boards for redundancy purposes in the control of a system.
Harned et al., US 7,264,449, teaches an automatic liquid collection and disposal assembly with sump level sensors and external controller.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK HAMO/Primary Examiner, Art Unit 3746